                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


LAURA J. DIETERLE,

Plaintiff,                              Civil No. 18-16393(RMB)

             v.                                 OPINION

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

Defendant.




APPEARANCES:

PIERRE PIERRE LAW, P.C.
By: Jennifer H. Walker, Esq.
211 East 43rd Street, Suite 608
New York, New York 10017
          Counsel for Laura J. Dieterle

SOCIAL SECURITY ADMINISTRATION, OFFICE OF THE GENERAL COUNSEL
By: Stuart Weiss, Special Assistant United States Attorney
Office of the General Counsel
P.O. Box 41777
Philadelphia, Pennsylvania 19101
          Counsel for Commissioner, Social Security
          Administration
RENEE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon an appeal by

Plaintiff Laura J. Dieterle (the “Plaintiff”) of the final

determination of the Commissioner of Social Security (the

“Commissioner”) denying Plaintiff’s application for social

security disability benefits.   For the reasons set forth below,

the Court will AFFIRM the decision of the Administrative Law

Judge (the “ALJ”).


I.   PROCEDURAL HISTORY

     On October 20, 2014, Plaintiff protectively filed a Title

II application for disability insurance benefits, alleging

disability since November 1, 2009 due to a number of back

conditions, asthma, chronic obstructive pulmonary disease,

anxiety, depression, and obsessive-compulsive disorders. [Record

of Proceedings (“R.P.”), p. 76-83]. Plaintiff’s claim was

initially denied on December 24, 2014, and again denied upon

reconsideration on May 15, 2015. [R.P., p. 76-91]. At a formal

hearing on August 3, 2017, Administrative Law Judge Michael S.

Hertzig heard testimony from Plaintiff and her attorney. [R.P.,

p. 38-75].

     Following the formal hearing, the ALJ issued a decision on

September 11, 2017, which denied Plaintiff’s claim based on the

ALJ’s determination that Plaintiff “did not have an impairment


                                 2
or combination of impairments that significantly limited [her]

ability to perform basic work-related activities for 12

consecutive months.” [R.P., p. 21]. The Appeals Council denied

Plaintiff’s request for review, rendering the ALJ’s decision as

final. [R.P., p. 3-10]. Plaintiff now seeks this Court’s review.


II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ regarding

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Hess

v. Comm’r Soc. Sec., 931 F.3d 198, n. 10 (3d Cir. 2019); 42

U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence” means

“‘more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a

conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Cons. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938));

Albert Einstein Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d

Cir. 2009).

      In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Hess, 931




                                 3
F.3d at n. 10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v). The

claimant bears the burden of proof at steps one through

four, and the Commissioner of Social Security at step five.

Hess, 931 F.3d at 201 (citing Smith v. Comm’r of Soc. Sec.,

631 F.3d 632, 634 (3d Cir. 2010). Recently in Hess, 931

F.3d at 201–02, the Third Circuit described the ALJ’s role


                                4
in the Commissioner’s inquiry at each step of this

analysis:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity.” 20 C.F.R. §§
     404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
     disabled. Id. Otherwise, the ALJ moves on to step two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities.” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is disabled.
     20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If
     they do not, the ALJ moves on to step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he is not disabled. Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
     step five.

     At step five, the ALJ examines whether the claimant “can
     make an adjustment to other work[,]” considering his
     “[RFC,] . . . age, education, and work experience [.]”
     Id.   §§   404.1520(a)(4)(v),   416.920(a)(4)(v).   That
     examination typically involves “one or more hypothetical
     questions posed by the ALJ to [a] vocational expert.”
     Podeworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
     If the claimant can make an adjustment to other work, he


                                5
     is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
     416.920(a)(4)(v). If he cannot, he is disabled.


III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.   Plaintiff has

suffered from a number of degenerative back conditions,

including scoliosis, facet disease, and disc herniation caused

or exacerbated by a decades old lifting injury suffered when she

was employed as a nurse. [R.P., p. 280-87, p. 55-56].   Most

recently, Plaintiff was employed by the Borough of Somerdale as

a crossing guard from 2005 through 2009. [R.P., p. 186-87].

According to Plaintiff, she left her crossing guard job in 2009

because the physical demands of the job, mainly the constant

standing, was causing “heavy pain” in her back and left leg.

[R.P., p. 55]. Plaintiff has not worked since.


     During the Relevant Period,1 Plaintiff’s medical records

indicate that she sought treatment for back pain from a

specialist once and mentioned back pain on six occasions from

September 22, 2009 through December 13, 2010.    On February 18,




1 Plaintiff’s alleged onset date was November 1, 2009 and she
last met the insured status requirement of the Act on September
30, 2010 (the “Relevant Period”). See 42 U.S.C. §§ 423(a), (c);
20 C.F.R. § 404.131. Therefore, as the ALJ correctly notes,
Plaintiff must establish that she was disabled under the Act at
some point prior to September 30, 2010.
                                6
2010, Dr. Mohsin Sheikh performed an MRI and compared it with a

prior MRI from October 16, 2007. [R.P., p. 287]. Dr. Sheikh

found the following: facet disease at L1-L2; disc herniation

with impingement of the thecal sac in L2-L3; a bulging disc with

facet disease resulting in moderate spinal stenosis in L3-L4;

significant left facet disease with a mildly narrowed spinal

canal impinging on the thecal sac in L4-L5; and left facet

disease with a narrowed left lateral recess in L5-S1. [R.P., p.

287]. Dr. Sheikh concluded Plaintiff suffered from moderate to

severe levoscoliosis and found mild degenerative changes at

multiple levels as compared to the prior MRI from 2007. [R.P.,

p. 287].   Plaintiff was treated with period use of Percocet and

lumbar epidural steroid injections. [R.P., p. 382].

     Plaintiff also sought psychiatric treatment to deal with

her depression and anxiety on three occasions prior to the

alleged onset date, once during the Relevant Period, and once

shortly after the date of last insured. [R.P., p. 1207-1222].

Notably, as of 2010, Plaintiff’s psychiatrist reported she was

“doing fine” with “no sign of deterioration” at her only visit

during the alleged period of disability.

     At the administrative hearing, Plaintiff testified that her

back pain was so severe in 2009 that she had trouble sleeping

and could no longer do “household stuff” like cooking or

yardwork. [R.P., p. 60-61]. Plaintiff also testified that she

                                 7
needed a cane to walk when shopping and she did not look for

other work after leaving her crossing guard job because even

sitting, other than in a reclined position, was too painful.

[R.P., p. 60, 70].   However, various medical records contradict

Plaintiff’s claim that she walked with a cane in 2010. The

record also indicates that Plaintiff continued to engage in

various physical activities, such as yardwork in 2010, and went

on a camping trip in 2011.   In fact, Plaintiff’s medical records

indicate that her physical condition did not worsen

substantially until 2014.


IV.   DISCUSSION

      At step one of the sequential evaluation process, the ALJ

found that Plaintiff had not engaged in substantial gainful

activity since the alleged onset date, November 1, 2009.

However, at step two, the ALJ concluded that Plaintiff “did not

have a severe impairment or combination of impairments.” [R.P.,

p. 21]. Because the ALJ found that Plaintiff did not have an

impairment or combination of impairments that significantly

limited (or was expected to significantly limit) her ability to

perform work for twelve consecutive months, the ALJ concluded

his analysis at step two and reached a determination that




                                 8
Plaintiff was not disabled under 20 C.F.R. § 404.1522. [R.P., p.

21].

       As noted by Plaintiff, the Third Circuit states that “[t]he

burden placed on an applicant at step two is not an exacting

one.” McCrea v. Commissioner of Social Security, 370 F.3d 357,

360 (3d Cir. 2004). For this reason, “step two is to be rarely

utilized as basis for the denial of benefits,” and “its

invocation is certain to raise a judicial eyebrow,” Id. at 361.

The Third Circuit instructs that the “step-two inquiry is a de

minimis screening device to dispose of groundless claims.” Id.

at 360.   In fact, if a claimant presents evidence of “more than

a ‘slight abnormality,’ the step-two requirement of ‘severe’ is

met,” and an adjudicator should resolve any “[r]easonable doubts

on severity . . . in favor of the claimant.” Newell v. Comm’r of

Soc. Sec., 347 F.3d 541, 546-47 (3d Cir. 2003).

       Thus, “the Commissioner's determination to deny an

applicant's request for benefits at step two should be reviewed

with close scrutiny.”   McCrea, 370 F.3d at 361.   A reviewing

court, however, should not “apply a more stringent standard of

review in these cases” — a “denial at step two, like one made at

any other step in the sequential analysis, is to be upheld if

supported by substantial evidence on the record as a whole.” Id.

       Plaintiff argues the ALJ erred by determining Plaintiff did

not have a severe back or mental impairment at step two of the

                                  9
sequential analysis for a variety of reasons. First, Plaintiff

argues the ALJ employed an improper “step four standard” at step

two—requiring Plaintiff “demonstrate an inability to perform her

past work without accommodation in order to meet the step two

level requirement of a severe impairment.” [R.P., p. 8-10].

Second, Plaintiff argues her testimony “regarding the nature and

extent of her pain [was] supported by objective medical

evidence.” [R.P., p. 11]. Finally, Plaintiff contends the ALJ

erred because the retrospective medical opinions are

corroborated by Plaintiff’s testimony and support the existence

of both severe physical and mental impairments during the

relevant time period. [R.P., p. 18-23]. The Court finds

Plaintiff’s arguments unpersuasive.2

     First the Court finds that the ALJ imposed the proper

standard for determining a severe impairment at step two and


2 Plaintiff also argues the ALJ should have followed the
analytical framework in SSR 83-20, and therefore erred by
failing to consult a medical advisor to determine Plaintiff’s
disability onset date. [R.P., p. 14-15]. But SSR 83-20 only
applies when an ALJ must infer a disability onset date due to
unclear or lacking medical records. See Perez v. Comm’r of Soc.
Sec., 521 Fed. Appx. 51, 56-57 (3d Cir. 2013) (“We have
generally applied SSR 83-20 and have required the ALJ to call a
medical expert, where medical evidence from the relevant period
is unavailable.”). However, when, as here, the record contains
evidence that either supports or contradicts a claimant’s
testimony, SSR 83-20 is not applicable. See Yots v. Comm’r of
Soc. Sec., 704 Fed. Appx. 95, 97 (3d Cir. 2017) (finding SSR 83-
20 did not apply because the record contained medical reports
that contradicted the plaintiff’s testimony regarding his
ability to work).
                               10
properly discounted Plaintiff’s testimony that was inconsistent

with objective medical evidence and Plaintiff’s ability to

perform work functions during the Relevant Period. See Alfanador

v. Comm’r of Soc. Sec., 2017 U.S. Dist. LEXIS 69558 at *13-14

(D.N.J. May 27, 2016) (finding the ALJ “did not err by using the

wrong standard at step two” because “the ALJ focuse[d] on

whether Plaintiff’s impairments limited his ability to perform

the delineated basic work activities,” and the record evidence

only demonstrated a slight limitation). As previously noted, an

ALJ must find an impairment “significantly limits [the

claimant’s] physical or mental ability to do basic work

activities” before it qualifies as a “severe impairment.” Hess,

931 F.3d at 201.   At step two, “basic work activities” are “the

abilities and aptitudes necessary to do most jobs,” which

include “physical functions such as walking, standing, sitting,

lifting, pushing, pulling, reaching, carrying, or handling.”

SSR-85-28. A “slight abnormality,” as opposed to a “severe”

impairment, only has a minimal effect on these functions and

“would not be expected to interfere with the claimant’s ability

to work.” Zaccaria v. Comm’r of Soc. Sec., 267 Fed. Appx. 159,

160 (3d Cir. 2008).

     Here, the ALJ consistently focused on Plaintiff’s

“functional limitations” and considered the objective medical

evidence, opinion evidence, and Plaintiff’s testimony in

                                11
determining that Plaintiff “did not have an impairment or

combination of impairments that significantly limited [her]

ability to perform basic work-related activities for 12

consecutive months.” [R.P., p. 21]. Specifically, the ALJ

recognized Plaintiff’s moderate to severe scoliosis, but found

“no correlation to clinical findings indicative of significant

functional limitations.”

       This Court finds that the ALJ properly discounted

Plaintiff’s hearing testimony, which he noted was contradicted

by her “reports of independent performance of activities of

daily living and no use of an assistive device for ambulation

through the date last insured and continuing until July 2014 .”

[R.P., p. 27].   For example, the ALJ notes that Plaintiff

visited her primary care doctor on November 16, 2010,

complaining of pain resulting from recent yardwork, despite the

fact that Plaintiff testified that she was unable to do yardwork

as of September 2009. [R.P., p. 25, 61].   Further, Plaintiff

testified that she used a cane “if [she] had to walk from [her]

car into [a] store to go shopping” in 2009 and 2010. [R.P., p.

70].   But during a September 2009 doctor, Plaintiff “report[ed]

being functional with activities of daily living as well as

ambulation without the use of an assisted device.” [R.P., p.

281]. In fact, the ALJ noted that Plaintiff “reported normal

ambulation without an assistive device and ability to perform

                                 12
activities of daily living including cooking, driving,

housekeeping, and shopping, all without assistance” as recently

as April 22, 2014. [R.P., p. 26].     Additionally, the ALJ

properly determined that Plaintiff’s mental health issues were

not severe “during the period from the alleged onset date

through the date last insured” because medical records indicate

only one psychiatric visit during the Relevant Period, which

reflected “no worsening of complaints or mental status findings

during the period at issue compared to the period prior to the

alleged onset date when the claimant was working.” [R.P., p.

27].

       Plaintiff’s final argument, that the ALJ failed to properly

consider the relevant medical opinion evidence, also fails. An

ALJ may discount medical opinion evidence if it is unsupported

by explanations or is inconsistent with other evidence in the

record. See Plummer v. Apfel, 186 F.3d 422, 429-30 (3d Cir.

1999) (“An ALJ may reject a treating physician’s opinion

outright only on the basis of contradictory medical evidence,

but may afford a treating physician’s opinion more or less

weight depending upon the extent to which supporting

explanations are provided.”); Money v. Barnhardt, 91 Fed. Appx.

210, 213 (3d Cir. 2004) (finding that the ALJ could afford less

weight to opinions of treating physicians because the opinions

were “inconsistent with other medical evidence.”).

                                 13
     Here, the ALJ assigned “little weight” to the opinion of

Dr. Schachter, Plaintiff’s primary care physician, that

Plaintiff “was unable to work in 2010 due to chronic and severe

back pain and bilateral lower extremity pain and the effects of

pain medication,” citing Plaintiff’s right foot impairment and

evidence of spinal stenosis, because the form was completed in

2014, nearly four years after the Relevant Period and was

“unsupported by the medical evidence during the period at issue

from the alleged onset date through the date last insured.”

[R.P., p. 28]. Specifically, the ALJ noted that the MRI and

subsequent examination from February 2010 and the clinical

findings during the relevant period “do not support spinal

stenosis,” nor do they “support any particular functional

limitations during the period at issue.” [Id.].   Additionally,

although Dr. Schachter opined that she required assistance to

ambulate effectively as of November 1, 2009, the record directly

contradicted this assertion, as Plaintiff indicated on numerous

occasions that she ambulated without assistance. The ALJ noted

that Dr. Schachter’s opinion regarding disabling limitations

“reflect[s] apparent consideration of the functional decline

that began in July 2014 with failure to provide any opinion

concerning functional limitations specific to the period from

the alleged onset date through the date last insured with

substantiation.”   [Id.].

                               14
     Furthermore, an opinion from Plaintiff’s psychiatrist

submitted in 2017 was assigned little weight because it

“endors[ed] multiple marked and moderate-to-marked limitations

of mental functioning” which was “unsubstantiated by the

progress notes” from the relevant time period, and moreover—

directly contrary to the same doctor’s prior medical source

statement, which had “indicat[ed] no limitations in any area of

mental functioning and good ability to perform activities of

daily living.” [R.P., p. 30].3


V.   CONCLUSION

     For the reasons set forth herein, the Court finds that the

ALJ’s decision is supported by substantial evidence and,

therefore, the Commissioner’s final determination will be

AFFIRMED.   An appropriate Order shall issue on this date.



                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE

DATED: November 27, 2019




3 The ALJ also assigned little weight to other physician’s
opinions, in part, because none of them actually treated
Plaintiff during the relevant time period, and because their
opinions were contradicted by the objective medical evidence
already discussed. [R.P., p. 29-31].
                                 15
